Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/694,091 filed 03/14/2022.  Claims 1-13 are pending and have been examined.
The information disclosure statements (IDS) submitted on 04/11/2022, 06/10/2022, 08/10/2022, 08/16/2022, and 09/08/2022 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-11 of U.S. Patent No. 11,044,535 in view of Hosomi et al. (WO 2018/142494), herein Hosomi, citations refer to provided English translation.  For example, note the following relationship between claim 1 of the instant application and the patented claims.



Application No. 17/694,091
U.S. Patent No. 11,044,535
1. A video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user, the video distribution system comprising one or more computer processors, 
1. A video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user, the video distribution system comprising: one or more computer processors, 

wherein the one or more computer processors execute computer-readable instructions to: 
wherein the one or more computer processors execute computer-readable instructions to: 

determine that a gift has been received from a viewing user, 
display an image including the character object and one or more display instruction objects on a distributor user device that is used by the distributor user, each of the one or more display instruction objects being displayed, in response to reception of a first display request for a first gift from a viewing user, in a display region occupying a part of the image if a number of display instruction objects to be displayed in the display region is less than a maximum number of display instruction objects; and 

cause, in response to determining that the gift has been received from the viewing user, the character object to perform.
display the first gift in the video in response to a selection of at least one of the one or more display instruction objects.



	However, the patented claims do not explicitly teach determine that a motion gift has been received from a viewing user, the motion gift specifying a motion of the character object, cause, in response to determining that the motion gift has been received from the viewing user, the character object to perform the motion specified by the motion gift.
In an analogous art, Hosomi, which discloses a system for video distribution, clearly teaches determine that a motion gift has been received from a viewing user, the motion gift specifying a motion of the character object, (Fig. 5: Object 72b is an item for adding an effect for directing the actions of the performers, [0018], [0089], [0090].) cause, in response to determining that the motion gift has been received from the viewing user, the character object to perform the motion specified by the motion gift. (The performers perform the motion, [0028], [0086], [0090].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by determine that a motion gift has been received from a viewing user, the motion gift specifying a motion of the character object, cause, in response to determining that the motion gift has been received from the viewing user, the character object to perform the motion specified by the motion gift, as taught by Hosomi, for the benefit of allowing viewers to give a greater variety of gift objects.
Claim 3 of the application corresponds to claim 1 of the patent in view of Hosomi [0028], [0086], [0089], [0090].
Claim 5 of the application corresponds to claim 1 of the patent.
Claim 6 of the application corresponds to claim 2 of the patent.
Claim 7 of the application corresponds to claim 3 of the patent.
Claim 8 of the application corresponds to claim 4 of the patent.
Claim 9 of the application corresponds to claim 5 of the patent.
Claim 10 of the application corresponds to claim 8 of the patent.
Claim 11 of the application corresponds to claim 9 of the patent.
Claim 12 of the application corresponds to claim 10 of the patent.
Claim 13 of the application corresponds to claim 11 of the patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,044,535 in view of Hosomi et al. (WO 2018/142494) in view of Davis et al. (US 2019/0102929), herein Davis.
Consider claim 4, the patented claims in view of Hosomi clearly teach the animation of the character object.
However, the patented claims in view of Hosomi do not explicitly teach the animation of the character object is generated based on a motion of a face of the distributor user.
In an analogous art, Davis, which discloses a system for video distribution, clearly teaches the animation of the character object is generated based on a motion of a face of the distributor user. (Facial recognition and expressions, [0104], [0251], [0266] Davis)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims in view of Hosomi by the animation of the character object is generated based on a motion of a face of the distributor user, as taught by Davis, for the benefit of matching the expressions of the performer.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosomi et al. (WO 2018/142494), herein Hosomi, citations refer to provided English translation, in view of Davis et al. (US 2019/0102929), herein Davis.
Consider claim 1, Hosomi clearly teaches a video distribution system for live distributing a video of a character object generated based on a motion of a distributor user, (Fig. 1, [0007]) the video distribution system comprising one or more computer processors, 

wherein the one or more computer processors execute computer-readable instructions (Control unit 30, [0046], [0049]) to: 

determine that a motion gift has been received from a viewing user, the motion gift specifying a motion of the character object, (Fig. 5: Object 72b is an item for adding an effect for directing the actions of the performers, [0018], [0089], [0090].)

cause, in response to determining that the motion gift has been received from the viewing user, the character object to perform the motion specified by the motion gift. (The performers perform the motion, [0028], [0086], [0090].)

However, Hosomi does not explicitly teach a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user. 

In an analogous art, Davis, which discloses a system for video distribution, clearly teaches a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user. (Fig. 2: Video of subject 135 is transformed into animation and transmitted to viewer 125, [0062]-[0070], [0228], [0237]-[0249].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hosomi by a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user, as taught by Davis, for the benefit of generating animation content in real-time ([0002] Davis).
	
Consider claim 3, Hosomi combined with Davis clearly teaches the motion gift specifies a motion of a portion of the character object other than a head thereof. ([0028], [0086], [0089], [0090] Hosomi)

Consider claim 4, Hosomi combined with Davis clearly teaches the animation of the character object is generated based on a motion of a face of the distributor user. (Facial recognition and expressions, [0104], [0251], [0266] Davis)

Consider claim 5, Hosomi combined with Davis clearly teaches in response to receiving a first display request for a first gift from a viewing user, the one or more computer processors cause the distributor user device used by the distributor user to display a display instruction object, and in response to an operation on the display instruction object, the one or more computer processors cause the first gift to be displayed in the video. (Performers A, B or C can “pick up” the item and it will be displayed on the performer, [0023], [0024], [0070]-[0079] Hosomi.)

Consider claim 7, Hosomi combined with Davis clearly teaches the first gift is a wear gift associated with a worn-on portion of the character object, and wherein the wear gift is displayed in the video at a position corresponding to the worn-on portion in response to the operation on the display instruction object. (Fig. 7: Headband 76 is displayed on the performers head, [0074]-[0079] Hosomi.)

Consider claim 10, Hosomi combined with Davis clearly teaches the one or more computer processors execute the computer-readable instructions further to: determine that a second display request for a second gift has been received from the viewing user, the second gift being displayed in the video without being associated with a specific portion of the character object causes, in response to determining that the second gift has been received from the viewing user, the second gift to be displayed in the video. (Background object 72d, [0059], [0091] Hosomi)

Consider claim 11, Hosomi combined with Davis clearly teaches a no-display period in which display of a gift is prohibited is set within a distribution period of the video, and wherein the second gift is displayed in the video at a timing other than the no- display period within the distribution period of the video. (Objects are not displayed during an interlude, [0078] Hosomi.)

Consider claim 12, Hosomi clearly teaches a video distribution method performed by one or more computer processors executing computer-readable instructions (Control unit 30, [0046], [0049]) to live distribute a video containing a character object generated based on a motion of a distributor user, (Fig. 1, [0007]) the video distribution method comprising: 

determining that a motion gift has been received from a viewing user, the motion gift specifying a motion of the character object, (Fig. 5: Object 72b is an item for adding an effect for directing the actions of the performers, [0018], [0089], [0090].)

in response to determining that the motion gift has been received from the viewing user, causing the character object to perform the motion specified by the motion gift. (The performers perform the motion, [0028], [0086], [0090].)

However, Hosomi does not explicitly teach a video distribution system to live distribute a video containing an animation of a character object generated based on a motion of a distributor user. 

In an analogous art, Davis, which discloses a system for video distribution, clearly teaches a video distribution system to live distribute a video containing an animation of a character object generated based on a motion of a distributor user. (Fig. 2: Video of subject 135 is transformed into animation and transmitted to viewer 125, [0062]-[0070], [0228], [0237]-[0249].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hosomi by a video distribution system to live distribute a video containing an animation of a character object generated based on a motion of a distributor user, as taught by Davis, for the benefit of generating animation content in real-time ([0002] Davis).

Consider claim 13, Hosomi clearly teaches a non-transitory computer-readable storage medium storing a video distribution program (Control unit 30, [0046], [0049]) for live distributing a video containing animation of a character object generated based on a motion of a distributor user, (Fig. 1, [0007]) the video distribution program causing one or more computer processors to: 

determine that a motion gift has been received from a viewing user, the motion gift specifying a motion of the character object, (Fig. 5: Object 72b is an item for adding an effect for directing the actions of the performers, [0018], [0089], [0090].)

in response to determining that the motion gift has been received from the viewing user, cause the character object to perform the motion specified by the motion gift. (The performers perform the motion, [0028], [0086], [0090].)

However, Hosomi does not explicitly teach a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user. 

In an analogous art, Davis, which discloses a system for video distribution, clearly teaches a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user. (Fig. 2: Video of subject 135 is transformed into animation and transmitted to viewer 125, [0062]-[0070], [0228], [0237]-[0249].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hosomi by a video distribution system for live distributing a video containing animation of a character object generated based on a motion of a distributor user, as taught by Davis, for the benefit of generating animation content in real-time ([0002] Davis).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425